Title: Intelligence from Amsterdam and Other Places, 1 March 1779
From: Kéralio, Agathon Guynement, chevalier de
To: American Commissioners,Franklin, Benjamin


The man who seems to have coordinated Franklin’s receipt of maritime intelligence, the chevalier de Kéralio, was kept busy during the four months of this volume. Franklin received from him more than one hundred items of port news, generally arranged in chronological order by an unknown copyist; eventually Franklin forwarded this material to Congress. The flow of information, however, would soon slow and then temporarily cease. On June 5, Kéralio informed William Temple Franklin of his impending departure on a five-month inspection trip of French military schools. He promised to take measures for forwarding “les nouvelles maritimes,” but the number of entries would dwindle to about ten per month in July and August and then cease for more than two months.
As in previous volumes, we print the earliest of these reports below, as a sample, and briefly summarize the remainder, arranged by port.
As might be expected, the huge naval base at Brest provides the largest number of items for our period, twenty-four entries detailing the arrival and departure of warships and convoys, the naming of captains for various vessels, and repairs and constructions in the port. Since Kéralio and his correspondents are not privy to strategic decision-making, however, the news tends to be routine.
The second most frequent intelligence comes from St. Malo. The twenty-three reports (some of which are only a few sentences long) deal with a variety of subjects. Those of March 2 and 3, April 23, and May 21, discuss various privateers from nearby ports and other miscellaneous matters. The letters of April 3, 20, 21, 22, 23, 25, 26, 27, 28, 29 and May 1, 2, and 11, narrate an unsuccessful French attack on the nearby British island of Jersey. The British sent a squadron which then destroyed part of the French escort that had returned to the port of Cancale, as reported on May 15 and 20. The reports of May 18 and June 16, 19, and 22, are chiefly concerned with the chartering of ships and assembling of troops for an invasion attempt on England, for which St. Malo had been selected as one of the two embarkation points.
Little of significance transpires in the small Breton port of Morlaix, but fourteen days’ events are noted, including troop movements in Brittany, occurrences in other ports (chiefly Brest), and the activities of various privateers.
Dunkirk was a more important privateering center, as shown by items from there dated March 3, 6, and 9, and June 16. The visit of two navy cutters to the port provides material for entries of April 15, April 16, and May 1.
A March 26 entry from Lorient concerns a privateer from La Rochelle, while a June 21 entry discusses the arrival of prizes and the departure of a small squadron commanded by John Paul Jones.
Much of the news from Bayonne, near the border, deals with events in the Spanish ports or in Spanish waters. March 14 and May 1 entries report on various French privateers operating near Spain, while those of June 5 and June 8 relay news from the naval bases of Cadiz and Ferrol and from Madrid. On May 8 the correspondent recounts a battle between a French navy cargo ship (“gabarre du Roi”) and a British privateer.
Intelligence from Toulon (March 9 and 25, April 20, and May 20) details the activities of that great Mediterranean naval base in constructing or overhauling various warships. Somewhat more variety appears in the items about the base at Rochefort: one of April 28 describes work in the port, one of May 13 concerns itself chiefly with the bad weather that detained nearby Admiral La Motte-Picquet’s convoy (and wrecked two of its ships), and one of June 8 recounts the movement of the Rochefort squadron to Brest and details the success of the frigate Hermione in capturing British privateers.
A number of reports issue from commercial ports little used by the French Navy. April 10, April 26, and June 22 items from Bordeaux chiefly relay information from other ports (mostly about privateering), although one of June 12 passes on information received there from captains of incoming merchant ships. A March 11 report from Nantes tells about local privateering and warship construction, while one of May 5 recounts news of London and America (the latter from an incoming ship), and one of June 17 describes the assembling of ships at St. Malo.
On May 15 Kéralio’s Rouen correspondent relays news from Cadiz that the Spanish fleet has received sailing orders. On May 21 he notes ship construction, troop movements, and orders restraining British subjects presently in France and on June 23 and 26 he details preparations for the invasion of England; nearby Le Havre is one of the embarkation ports. The only direct news from Le Havre, however, is a brief item of May 8 about local merchants volunteering their ships for royal service.
From Marseilles come reports of May 13 and June 28, discussing the navy’s activities at nearby Toulon and at Marseilles itself, where it was gathering supplies and expecting a shipment of Prussian wood. The intelligence from Paris (March 20 and April 26) actually comes mostly from the West Indies or India. From Calvi, a Corsican port, comes May 7 news about the cruise of the recently arrived frigate Mignonne.
Kéralio’s most extensive foreign correspondence is from Spain. Five items (March 23 and 30, May 25 and 28, and June 25) report on the naval base at Cadiz and the huge Spanish fleet assembled there. Distant from such activities, the correspondent at the commercial port of Bilbao on March 3, 10, and 31, and May 15, discusses troop and ship movements elsewhere in Spain and speculates on their meaning. The person who writes from La Coruña apparently has his own network of correspondents; on June 2 he gives news from Toulon, Brest, Cadiz, and Calais and also from an incoming merchantman. Sometime after June 11 he has local news to report, as a squadron from the nearby naval base of Ferrol has arrived. Finally, a June 26 item from Barcelona deals with the impending Spanish operations against Gibraltar.
The remaining intelligence discusses a variety of foreign locations. Four items about Amsterdam chiefly relate Dutch politics; we publish the first. Attributed to the Dutch Caribbean colony of St. Eustatius are reports of March 6, June 18, and June 19, about the movements of the rival British and French fleets in the surrounding area. Two brief notes labeled London (March 30, April 22) do little more than complain of the shortage of news. A June 1 entry from Lisbon relays erroneous news of the capture of H.M.S. Chatham, 50. Our final report may have been unconnected with Kéralio, but is located with the others at the National Archives. Written from Ostend in the Austrian Netherlands on March 7 and unsigned, it is in English and addressed directly to BF. It reports that a British courier is en route from Constantinople to London with news that war between Russia and Turkey is inevitable. How the correspondent ascertained the contents of the courier’s dispatches is left unsaid.
 
Amsterdam le 1er. mars 1779.
Nous sommes bien instruits que les Etats Généraux accordent des Convois pour leurs navires. Cependant cela n’empéchera pas les Anglois de s’emparer de ceux qui auront des matures ou autres munitions de guerre et nous craignons qu’ils ne prennent aussi Ceux qui auront des marchandises pour compte Français, Surtout depuis la derniere ordonnance publiée en france qui permet d’arrêter nos Vaisseaux chargés pour compte Anglais. Nous nous trouvons dans une position bien critique. Il parait que les Etats Généraux veulent soutenir leurs droits et que dorénavant tous nos navires Seront Sous bon Convoi. Peut être que les Anglais reconnaitront leurs torts et qu’ils laisseront à notre pavillon la liberté que les traités lui accordent.
Il parait que la Cour de Versailles est parvenüe à faire la paix en Allemagne. Nous en avons eû la nouvelle hier, et Si elle se Confirme; Il n’y a pas a douter que la france ne pousse vigoureusement la guerre contre l’Angleterre.
